Kellam, J.
I dissent from the conclusion of a majority of the court upon the last question discussed in the opinion, and upon which the case is reversed. While a complaint should always show a condition of facts which authorizes a plaintiff to sue, I am unable to see why an express allegation that the action in this case was brought in the name of the county, under the authority or direction of its board of commissioners, is essential, any more than in an ordinary action brought by and in the name of the county, under section 591, Comp. Laws, *457That section provides that ‘ ‘they [ the board of county commissioners] shall have power to institute and prosecute civil actions in the name of ' the county, for and on behalf of the county.” Whether the action be one brought under sections 1387 and 1388, or under said section 591, or under the many other provisions authorizing the board, in specific cases, to bring an action in the name of the county, the relation of the board to the county, and to the bringing of the suit in the name of the county, is precisely the same. .In either case the board brings the suit, but in the name of the county; and if the complaint sets up facts which, under the statute, would authorize the board to bring the suit, a distinct allegation that it had so brought it would be- superogatory, and add nothing to the fact already prima facie proved by the presence of the suit. But appellant says somebody else might have brought it in the name of the county, without the direction or knowledge of the board. It might be true in any case that an intermeddler might bring an action in the name of a plaintiff from whom he had no authority, and without the knowledge of such plaintiff; but the presumption is always the other way, and the burden of showing the existence of such an exceptional condition would be upon the party alleging it. My brothers want the complaint to contain an allegation that the action is brought by the board, so that defendant may know whom to proceed against if finally entitled to be reembursed for costs, or to recover damages for malicious prosecution, but how would such an allegation help the matter? If the action in the name of the county is unauthorized, — which is the contingency the. opinion seeks to provide for, — such allegation in the complaint in such action would be equally unauthorized, and would not bind the county or the board. If, upon the same facts, the statute had authorized the board to bricg an action in its own name, and it had done so, no objection could be made to this complaint on the ground now being considered; but the statute gives the same authority to the board, only that in suing it shall use the name of the *458county, instead of its own, as plaintiff. The authority of the board to bring this particular action under said sections 1387, 1388, is conveyed in essentially the same terms as its authority to bring actions generally is conveyed by said section 591; and what is a sufficient pleading in the respect under consideration in the one case is, I think, sufficient in the other. ■ Actions are constantly being brought in the several courts of this state in the name of the county, by its board of county commissioners; and I do not remember a case, though there may be such, in which the pleader thought it necessary that the complaint contain such an allegation as the appellant contends is necessary in this case. In the opinion.some importance is attached to the character of the action, in that it may result in the removal of defendant from office, but the question is only one of exhibited authority. If the complaint shows enough to authorize the board to bring an action for the recovery of money alleged to be wrongfully withheld by the clerk, I think it shows enough to authorize an action to enforce the consequences which, under the statutes, follows such wrongful act.
The opinion says the complaint should contain an allegation that the board brings the-action. With the statute before us saying that when certain conditions exist an action shall be brought by the board, and with an action before us, the complaint in which alleges that the prescribed conditions do exist, brought in precisely the form required by the statute, a further allegation that the action is really brought by the board seems to me to be as unnecessary as an allegation in the complaint of any plaintiff that he really brings the action which his complaint shows he is entitled to bring, and which he seems to- have brought. The statute declares that certain acts or omissions by an officer shall constitute a cause of action against him, and authorizes the board of county commissioners to bring the action in the name of the county. The cause of action consists in the defined misfeasance. The right and duty of bringing the action are put by the statute on the board. Its *459complaint, to be good, must show such facts as constitute a cause of action against the officer; and the statute does the rest, for it plainly says that when such conditions exist the board shall bring the action. No such question as is now raised could occur if our statute provided, as in many of the states it does, that the board should bring such action in its own name; but I am unable to see why more is required to be stated to constitute a cause of action, simply because the action is to be brought by the board in some name other than its own. •
One of the powers of a corporation organized under our statute is to bring a suit in its corporate name, but this power, like other corporate powers, must be exercised by its board of directors. Comp. Laws, sec. 2926. This then, is equivalent to saying that the board of directors may cause suit to be brought in the name of the corporation, and this is just what is done in such cases; but an allegation in a complaint that such action was brought by direction and under the authority of the board of directors would be unusual, and in my opinion, entirely unnecessary, in the face of the fact that the action was really brought, and that it could not have been brought in any other way -than, by the board of directors. It would not be required that the complaint should anticipate and provide against a possible suggestion that the action had been brought, not by the board of directors, who had authority and who ought to have done so, but by some intermeddler, who had no authority and who ought not to have done so. So in the case-under consideration,, where the action is in the name of the county, which action could only be instituted by its board of county commissioners, the complaint states facts which made it the duty of such board to bring just such action in the name of the county as has in fact been brought, the complaint, in which is signed by the state’s attorney, the legal and official law officer and attorney of the county board, and there verified by the chairman of the board, I can see no good reason for requiring *460the complaint to go further, and expressly allege that what appears to have been done has really been done, and by the very parties who appear to have done it.